DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed March 29, 2021.  The preliminary amended claims 1-20 are currently pending.  Claims 21-23, have been canceled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/29/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, are rejected under 35 U.S.C. 101 because they are directed a non-statutory subject matter.  Claim 1, recite "a computer-readable storage medium ....".  
Computer readable medium, Machine readable medium, and computer program per se are not directed to statutory subject matter under 35 U.S.C. §101.   
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F. 2d 319 (Fed. Cir. 1989).
Under broadest reasonable interpretation, (Machine readable medium also called Computer readable medium and other such variations typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media.  See MPEP 2111.01.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See In re Nutjen, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and 351 OG 212, Feb 23 2010.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 2-6, being dependent claims and recite similar limitations, considered and treated likewise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.734 V0.2.0, September 10, 2018, cited in IDS NPL (hereinafter referred to as, R1).
	Regarding claim 1, R1 discloses a computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor, cause the processor to: 
	generate a non-public network identifier (NID) configured to identify a non-public network and to indicate support of either an external service network or a local service; 
	generate a list of supported external service networks (an X-Network configured to support type-a network and type-b network), wherein the list comprises service network identifiers (SN-IDs) corresponding to respective external service networks in the list (wherein the X-Network shall have a same format of a network identification, defined as a NID, and the NID of the X-Network shall be able to indicate the support of an external service network, e.g., SN#1,...SN#N, or local service, e.g., as a self-contained private network (see section 6.3.1.1; and figure 1)); and 
	broadcast information comprising the NID, the list of supported external service networks, and a non-public network indicator to differentiate between the non-public network and a public land mobile network (PLMN) (a RAN node in the X-network shall broadcast the information comprising NID and supported SN-IDs list, and a reserved global unique PLMN-ID which is used for any X-Network as an indication to differentiate between a 3GPP Network and the X-Network (see sections 6.3.1.1-6.3.1.2)).  With reference to feature reciting “a non-public network indicator NPN configured to identify the non-public network”, R1 discloses a similar feature that shows type-a network that is uniquely identified by the combination of a PLMN ID and a non-public network ID (NID), and a type-b network that is identified by the combination of a PLMN ID and a non-public network ID (NID) (see section 6.4.1; and figure 1), as a mere variation of similar disclosed feature by R1 and their known functions to identify a NID support of either an external service network or a local service and one of ordinary skill in the art before the effective filing date of the claimed invention motivated to have substituted one known element for another and finding the results to have been predictable.  
	Regarding claim 2, R1 discloses wherein a first external service network of the external service networks in the list corresponds to a mobile network operator (MNO) providing PLMN services, and wherein a first SN-ID in the list indicates support of the MNO with a PLMN identifier (PLMN-ID) format (one or more service network providers including MNOs, and the SN#1 (SN#2,....SN#N) indicating a PLMN #1 (PLMN#2,,...,PLMN#n) (section 6.3.1.1, network Identification and support; and figure 6.3.1.1-1).  
	Regarding claim 4, R1 discloses wherein to broadcast the information comprises to include the information in a system information block (SIB) (the RAN node in the X-Network broadcast the reserved global unique PLMN-ID along with other supported PLMNs in the system information) (section 6.3.1.2).
	Regarding claim 5, R1 discloses wherein to broadcast the information comprises to configure a reserved globally unique PLMN identifier (PLMN-ID) (configures reserved global unique PLMN-ID along with other supported PLMNs in the system information) (section 6.3.1.2).  
	Regarding claim 6, R1 discloses wherein the instructions further configure to provide local services to one or more user equipments (UEs) registered with the non-public network (for example, as shown in fig. 6.3.1.1-1, for UE#A, UE#B, and UE#C, each can register to X-Network identified as NID#X.  However, the UE#C, it registers to a self-contained type-b network which provides local services without any interaction to external service networks) (see section 6.3.1.1 and fig. 1).
	Regarding claim 13, R1 discloses a method for a user equipment (UE), comprising: 
	scanning frequency bands for a wireless wide area network (WWAN) and a non- public network (NPN) (equivalent to X-Network) (UE autonomously scans applicable frequency bands for cells of 3GPP Network and the X-Network) (see Procedures section 6.3.2); 
	detecting a cell that supports the NPN based on an NPN indicator broadcast by the cell (detecting a cell that supports the X-Network based on a reserved PLMN-ID(sections 6.3.1.1-6.3.1.2, 6.3.2); 
	in response to detecting the cell that supports the NPN, determining a network identifier (NID) for the NPN and a list of service network identifiers (SN-IDs) supported by the NPN (a RAN node in the X-network shall broadcast information comprising identifying the NID and list of SN-IDs supported by X-Network identified by SN-IDs list, and a reserved global unique PLMN-ID which is used for any X-Network as an indication to differentiate between the 3GPP Network and the X-Network) (see sections 6.3.1.1-6.3.1.2, 6.3.2); and 
	selecting the NPN to provide an external service or a local service based on at least one of the NID and the list of SN-IDs (selecting the SN-ID among the discovered SN-IDs based on the prioritized list of configured SN-IDs, and connecting to a NID serving the service network identified as the SN-ID, the service network providing an external service or a local service) (see sections 6.3.1.1, 6.3.2).  With reference to feature reciting a non-public network indicator NPN indicator (NPN-ID) broadcast by the cell, R1 discloses a similar feature that shows type-a network that is uniquely identified by the combination of a PLMN ID and a non-public network ID (NID), and a type-b network that is identified by the combination of a PLMN ID and a non-public network ID (NID) (see section 6.4.1; and figure 1), as a mere variation of similarly disclosed feature by R1 and their known functions to identify a NID support of either an external service network or a local service and one of ordinary skill in the art before the effective filing date of the claimed invention motivated to have substituted one known element for another and finding the results to have been predictable.
	Regarding claim 14, R1discloses wherein for the external service, selecting the NPN is based on both the NID and a supported SN-ID in the list that matches a prioritized SN-ID configured in the UE (the UE detects a match between configured SN-IDs and available SN-IDs, and selects the SN-ID among the discovered SN-IDs based on the prioritized list of configured SN-IDs) (see section 6.3.2).
	Regarding claim 15, R1 discloses wherein for the local service, selecting the NPN is based on the NID (the NID contains an indication which is used to differentiate if associated service 1s provided by the external service network or local service network) (see section 6.3.1.2).
	Regarding claim 16, R1 discloses wherein selecting the NPN is further based on one or more of a data network name (DNN), single network slice selection assistance information (S-NSSAI), and session and service continuity (SSC) mode information (for each SN-ID in the configured SN-IDs list, DNN, S-NSSAI, and SSC mode are provided) (see section 6.3.2).
	Regarding claims 17 and 18, R1 discloses wherein the NPN indicator is configured to indicate a non-public network selection procedure type comprising an external service type and a local service type, wherein the NID is configured to indicate whether the NPN supports the external service or only the local service (for the X-Network selection procedure, if external services are supported, X-Network selection can be based on the combination of SNID+NID, and if local service is supported, X-Network selection can only be based on NID) (see section 6.3.1.2).
	Regarding claim 19, R1 discloses establishing a connection to the NPN and performs a corresponding authentication procedure (the UE connects to a NID serving the service network identified as SN-ID and then performs corresponding authentication procedures) (see section 6.3.2).  
	Regarding claim 20, R1 discloses wherein the external service is provided by a service network of a mobile network operator (MNO) providing public land mobile network (PLMN) services, and wherein a selected SN-ID in the list indicates support of the MNO with a PLMN identifier (PLMN-ID) format (one or more service network providers including MNOs, and the SN#1 (SN#2,....SN#N) indicating a PLMN #1 (PLMN#2,,...,PLMN#n)) (section 6.3.1.1, network Identification and support; and figure 6.3.1.1-1).

Claim(s) 3, 7-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.734 V0.2.0, September 10, 2018, cited in IDS NPL (hereinafter referred to as, R1) in view of RINNE et al (hereinafter RINNE) (US 2018/0376411).
	Regarding claim 7, R1 discloses a computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor, cause the processor to: 
	generate a non-public network identifier (NID) configured to identify a non-public network and to indicate support of either an external service network or a local service; 
	generate a list of supported external service networks (an X-Network configured to support type-a network and type-b network), wherein the list comprises service network identifiers (SN-IDs) corresponding to respective external service networks in the list (wherein the X-Network shall have a same format of a network identification, defined as a NID, and the NID of the X-Network shall be able to indicate the support of an external service network, e.g., SN#1,...SN#N, or local service, e.g., as a self-contained private network (see section 6.3.1.1; and figure 1)); and 
	broadcast information comprising the NID, the list of supported external service networks, and a non-public network indicator to differentiate between the non-public network and a public land mobile network (PLMN) (a RAN node in the X-network shall broadcast the information comprising NID and supported SN-IDs list, and a reserved global unique PLMN-ID which is used for any X-Network as an indication to differentiate between a 3GPP Network and the X-Network (see sections 6.3.1.1-6.3.1.2)).  With reference to feature reciting “a non-public network indicator configured to identify the non-public network”, R1 discloses a similar feature that shows type-a network that is uniquely identified by the combination of a PLMN ID and a non-public network ID (NID), and a type-b network that is identified by the combination of a PLMN ID and a non-public network ID (NID) (see section 6.4.1; and figure 1), as a mere variation of similar disclosed feature by R1 and their known functions to identify a NID support of either an external service network or a local service and one of ordinary skill in the art before the effective filing date of the claimed invention motivated to have substituted one known element for another and finding the results to have been predictable.  R1 does not expressly show a memory interface to send and receive data, to or from a memory.  RINNE in a similar field of endeavor discloses and at least one memory for storing instructions to be executed by the processor, wherein the at least one memory and the instructions are configured to, with the at least one processor, cause the apparatus at least to perform identifying an available access point of the local area scoped network, transmitting an associate request message to the access point, indicating a request for retrieving network information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of RINNE with the network of R1 for the benefit of provide a function for a user equipment for accessing a local area network supported external service request to the network.   
	Regarding claim 8, R1 in view of RINNE discloses limitations noted above with claim 7.  R1 further discloses wherein a first external service network of the external service networks in the list corresponds to a mobile network operator (MNO) providing PLMN services, and wherein a first SN-ID in the list indicates support of the MNO with a PLMN identifier (PLMN-ID) format (one or more service network providers including MNOs, and the SN#1 (SN#2,....SN#N) indicating a PLMN #1 (PLMN#2,,...,PLMN#n) (section 6.3.1.1, network Identification and support; and figure 6.3.1.1-1).     
	Regarding claims 3, 9, R1 in view of RINNE discloses limitations noted above with claim 1, 7.  R1 does not expressly show wherein a second external service network of the external service networks in the list corresponds to a non- MNO, and wherein a second SN-ID in the list comprises a domain name corresponding to the second external service network.  
	In a similar field of endeavor RINNE discloses a mechanism to identify a service provider binding a network identity to a Fully Qualified Domain Name (FQDN) of the selected service provider for accessing, and a NAS procedure comprising a query for identification of Participating Service Providers (PSP) may be executed for use in an LTE-based MF network providing access to non-MNO service providers (paras. 0025, 0099).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of RINNE with the network of R1 for the benefit of provide improved network selection and improved accessing a local area scoped network having non-access-stratum procedures.
	Regarding claim 10, R1 in view of RINNE discloses limitations noted above with claim 7.  R1 further discloses wherein to broadcast the information comprises to include the information in a system information block (SIB) (the RAN node in the X-Network broadcast the reserved global unique PLMN-ID along with other supported PLMNs in the system information) (section 6.3.1.2).
	Regarding claim 11, R1 in view of RINNE discloses limitations noted above with claim 7.  R1 further discloses wherein to broadcast the information comprises to configure a reserved globally unique PLMN identifier (PLMN-ID) (configures reserved global unique PLMN-ID along with other supported PLMNs in the system information) (section 6.3.1.2).  
	Regarding claim 12, in view of RINNE discloses limitations noted above with claim 1, 7.  R1 further discloses wherein the instructions further configure to provide local services to one or more user equipments (UEs) registered with the non-public network (for example, as shown in fig. 6.3.1.1-1, for UE#A, UE#B, and UE#C, each can register to X-Network identified as NID#X.  However, the UE#C, it registers to a self-contained type-b network which provides local services without any interaction to external service networks) (see section 6.3.1.1 and fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.